DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14-21 and 23-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerly (US 2001/0025184) in view of Fogarty et al. (US 6,228,104).
Regarding claim 14, Messerly discloses an ultrasonic surgical instrument (abstract), comprising: an end effector (fig. 1, element 180), comprising: a clamp arm assembly (fig. 3, element 300) pivotable between an open position and a closed position (paragraph 0069), the clamp arm assembly comprising: a clamp arm comprising a slot (fig. 31, element 226); and a tissue pad (fig. 30, element 208) secured to the clamp arm, the tissue pad comprising a flange 212 positioned in the slot, wherein the tissue pad extends proximally to a proximal end; a shaft assembly extending proximally from the end effector, the shaft assembly comprises: an outer tube (fig. 3, element 160); and an inner tube 170, wherein relative movement between the outer tube and the inner tube is configured to pivot the clamp arm assembly between the open position and the closed position (paragraph 0069); and a housing extending proximally from the shaft assembly, the housing (fig. 1, element 130) comprising a trigger (fig. 3, element 136), wherein actuation of the trigger is configured to effect relative movement between the inner tube and the outer tube (paragraph 0069).
Messerly discloses the invention essentially as claimed except for a tab positioned to engage the proximal end to stop proximal displacement of the tissue pad relative to the clamp arm. Fogarty teaches jaws having replaceable tissue pads (fig. 2, element 80), wherein the jaws have an entry ramp 83 for introduction of the tissue pad. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Messerly with an entry ramp as taught by Fogarty, in order to facilitate replacement of tissue pads without disassembling the end effector. Examiner notes that the raised proximal end (i.e. the tab) would limit proximal displacement of the tissue pad. Furthermore, if the clamp arm of Messerly holds the tissue pad in place through friction, examiner notes that the walls of the clamp arm contacting the tissue pad would read on the tab.
Regarding claim 15, the tab (Fogarty; fig. 2, raised walls near element 83) curves toward the proximal end of the tissue pad.
Regarding claim 16, the tab (Fogarty; fig. 2, raised walls near element 83) hooks at least partially around the proximal end of the tissue pad.
Regarding claim 17, the flange (Messerly; fig. 30, element 212) comprises: a first extension 214 extending in a first lateral direction; and a second extension 216 extending in a second lateral direction.
Regarding claim 18, the slot is configured to receive the first extension and the second extension, and wherein the slot further comprises: a first ledge (Messerly; fig. 31, element 222) configured to abut the first extension; and a second ledge 221 configured to abut the second extension.
Regarding claim 19, Messerly discloses a nozzle (fig. 1, element 190) coupled to the shaft assembly, wherein rotation of the nozzle is configured to rotate the shaft assembly (paragraph 0136).
Regarding claim 20, the tissue pad comprises a plurality of tissue-gripping teeth (fig. 30, element 210).
Regarding claim 21, the end effector further comprises an ultrasonic blade (fig. 3, element 88; paragraph 0078).
Regarding claim 23, Messerly discloses an ultrasonic surgical instrument (abstract), comprising: an end effector (fig. 1, element 180) comprising a clamp arm assembly (fig. 3, element 300) rotatable between an open position and a closed position, the clamp arm assembly comprising: a clamp arm comprising a longitudinal recess (fig. 31, element 226); a tissue pad (fig. 30, element 208) secured to the clamp arm, the tissue pad comprising a longitudinal projection 212 positioned in the longitudinal recess
Messerly discloses the invention essentially as claimed except for a stop positioned proximal to the tissue pad, wherein the stop is structured and positioned to restrain proximal displacement of the longitudinal projection within the longitudinal recess. Fogarty teaches jaws having replaceable tissue pads (fig. 2, element 80), wherein the jaws have an entry ramp 83 for introduction of the tissue pad. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Messerly with an entry ramp as taught by Fogarty, in order to facilitate replacement of tissue pads without disassembling the end effector. Examiner notes that the raised proximal end (i.e. the stop) would limit proximal displacement of the tissue pad. Furthermore, if the clamp arm of Messerly holds the tissue pad in place through friction, examiner notes that the walls of the clamp arm contacting the tissue pad would read on the stop.
Regarding claim 24, the stop (Fogarty; fig. 2, raised walls near element 83) curves toward the proximal end of the tissue pad.
Regarding claim 25, the stop (Fogarty; fig. 2, raised walls near element 83) extends at least partially around the proximal end of the tissue pad.
Regarding claim 26, the longitudinal projection (Messerly; fig. 30, element 212) comprises: a first extension 214 extending in a first lateral direction; and a second extension 216 extending in a second lateral direction.
Regarding claim 27, wherein the longitudinal recess is configured to receive the first extension and the second extension, and wherein the longitudinal recess further comprises: a first ledge (Messerly; fig. 31, element 222) configured to abut the first extension; and a second ledge 221 configured to abut the second extension.
Regarding claim 28, the tissue pad comprises a tissue-engaging surface comprising teeth (Messerly; fig. 30, element 210).
Regarding claim 29, the end effector further comprises an ultrasonic blade (Messerly; fig. 3, element 88).
Regarding claim 30, Messerly discloses an ultrasonic end effector (abstract), comprising: a clamp arm assembly, comprising: a clamp arm (fig. 31, element 202) comprising a longitudinal cavity 226, wherein the longitudinal cavity comprises a first lateral ledge 222 and a second lateral ledge 221; and a tissue pad (fig. 30, element 208) comprising a proximal end and a longitudinal projection 212 positioned in the longitudinal cavity, wherein the longitudinal projection comprises: a first lateral extension 214 in abutting contact with the first lateral ledge; and a second lateral extension 216 in abutting contact with the second lateral ledge.
Messerly discloses the invention essentially as claimed except for a hook extending at least partially around the proximal end of the tissue pad, wherein the hook is structured and positioned to restrain proximal displacement of the longitudinal projection with the longitudinal cavity. Fogarty teaches jaws having replaceable tissue pads (fig. 2, element 80), wherein the jaws have an entry ramp 83 for introduction of the tissue pad. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Messerly with an entry ramp as taught by Fogarty, in order to facilitate replacement of tissue pads without disassembling the end effector. Examiner notes that the raised proximal end (i.e. the hook) would limit proximal displacement of the tissue pad. Furthermore, if the clamp arm of Messerly holds the tissue pad in place through friction, examiner notes that the walls of the clamp arm contacting the tissue pad would read on the hook.
Regarding claim 31, the first lateral extension (Messerly; fig. 30, element 214) and the second lateral extension 216 form a portion of a T-shaped flange.
Regarding claim 32, the tissue pad comprises tissue-gripping teeth (Messerly; fig. 30, element 210).
Regarding claim 33, Messerly discloses an ultrasonic blade (fig. 3, element 88), wherein the clamp arm assembly is movable relative to the ultrasonic blade between an unclamped position and a clamped position (paragraph 0069).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerly in view of Fogarty, as applied to claim 21 above, and further in view of Muir et al. (US 2005/0033337).
Regarding claim 22, modified Messerly discloses the invention essentially as claimed except wherein the housing comprises a switch, and wherein a transducer is configured to apply ultrasonic vibrations to the ultrasonic blade based on actuation of the switch. Muir teaches an ultrasonic cutter having switches (fig. 1, elements 36a and 36b) on the housing, in order to provide an ergonomically pleasing grip and operation for the surgeon (paragraph 0048). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Messerly with switches on the housing, in order to provide an ergonomically pleasing grip and operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W./Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771